Citation Nr: 1313069	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia with recurrent subluxation.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2012, and a transcript of this hearing is of record.  During the hearing, the undersigned granted a 60-day abeyance period for submission of additional evidence in support of the claims.  The Veteran has submitted additional evidence to the Board, waiving initial RO consideration of the evidence.  The Board accepts the additionally-received evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2012).

The Board, herein, reopens the service-connection claim for a back disability.  The reopened claim, as well as the claim of entitlement to service connection for a neck disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In September 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal for the claim of entitlement to a rating in excess of 10 percent for left knee chondromalacia with recurrent subluxation.

2.  An unappealed December 1993 rating decision denied reopening the Veteran's claim of entitlement to service connection for a back disability. 

3.  The evidence associated with the claims file subsequent to the December 1993 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability on the merits.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to a rating in excess of 10 percent for left knee chondromalacia with recurrent subluxation have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  New and material evidence has been received to reopen the Veteran's service connection claim for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran indicated in correspondence dated in September 2012 that he wanted to withdraw his appeal for the issue of entitlement to a rating in excess of 10 percent for left knee chondromalacia with recurrent subluxation.  Thus, there remains no allegation of errors of fact or law for appellate consideration with respect to this matter.  Accordingly, the Board does not have jurisdiction to review this matter on appeal, and it is dismissed.

II.  New and Material Evidence - Back Disability

This appeal arises out of the Veteran's contention that his current back disability was caused by injuries on active duty in July and August 1981 when he fell down stairs while sleepwalking. 

By a December 1993 rating decision, the RO denied the Veteran's petition to reopen a claim of entitlement to service connection for a back disability on the basis that the Veteran had not submitted any new and material evidence to establish that a chronic back disability occurred in service.  (A prior, final Board decision in July 1983 denied the Veteran's claim of entitlement to service connection for residuals of a back injury due to the lack of any present clinical findings of residuals of a back injury.)  The RO notified the Veteran of the December 1993 rating decision and of his appellate rights in a letter dated December 9, 1993.  He did not appeal, and the December 1993 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2012). 

In July 2006, the Veteran again sought service connection for a back disability.  A September 2007 rating decision denied the claim, and this appeal followed. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).

Evidence of record at the time of the December 1993 rating decision consisted of service treatment records, service personnel records, private treatment records, January and February 1982 VA examination reports, and lay statements from the Veteran. 

As noted above, the RO denied the Veteran service connection for a back disability in December 1993 on the basis that a chronic back disability was not incurred in service. 

Evidence obtained in connection with the petition to reopen includes VA and private treatment records, partial records from the Social Security Administration (SSA), testimony provided by the Veteran and his spouse at the September 2012 Board hearing, and several lay statements by the Veteran and his representative. 

The additional evidence submitted by the Veteran is new in that it was not of record at the time of the December 1993 rating decision.  For purposes of determining whether the claim should be reopened, the Board will presume the credibility of the newly-submitted evidence.  See Justus, 3 Vet. App. at 513.  Significantly, the Veteran's medical treatment records reflect that he has degenerative disc disease of the lumbar spine.  See January 2013 lumbar spine MRI with contrast.  A private examination report from November 2000 also suggests that the Veteran's back pain is due to his in-service injuries.  This evidence qualifies as "material," since it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  The Board therefore reopens this claim.


ORDER

The appeal as to the claim of entitlement to a rating in excess of 10 percent for left knee chondromalacia with recurrent subluxation is dismissed.

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened, and to that extent, the appeal is granted.


REMAND

Although the additionally-submitted medical evidence is sufficient to reopen the Veteran's service-connection claim for a back disability, additional development is required before the Board can adjudicate this claim on the merits.  The Veteran also seeks entitlement to service connection for a neck disability, and additional development is required on this claim prior to adjudication. 

I.  Social Security Administration Records

In November 2012, the Veteran submitted a letter noting that he was unsuccessful in obtaining medical records used by SSA in development of his Supplemental Security Income (SSI) claim, and requested that VA obtain these records on his behalf.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  Here, the Veteran has not specified to which disabilities his SSA records pertain.  Therefore, on remand, SSA records must be obtained as they may be relevant to his claims.

II.  Private Records

In the November 2012 letter referenced above, the Veteran also requested that VA obtain private medical records from Kaiser Permanente on his behalf.  Together with this letter, the Veteran provided authorization for VA to obtain all such records relating to his back.  On remand, these records should be obtained and considered in the adjudication of the Veteran's claim.

In a January 2013 private MRI report, the author mentioned that the Veteran had undergone lumbar spinal surgery on January 7, 2013.  Further, at the Board hearing, the Veteran testified that he was receiving treatment for his back and neck from Dr. Rask and from Kaiser Physical Therapy.  See Board Hearing Tr. at 13-14, 18.  These records have not yet been associated with the claims file and should also be obtained on remand.

III.  VA Examination

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012). 

The Veteran contends that service connection for a back disability is warranted because this condition was caused when he incurred back injuries during service.

The Board finds that a VA examination assessing whether the Veteran has a current back disability that was incurred during his military service is warranted in this case.  In making this determination, the Board notes that the Veteran's post-service private records demonstrate that he has diagnoses of degenerative disc disease and disc bulges.  As such, because there is competent evidence showing that the Veteran has a current back disability, the Board finds that the first McLendon element has been satisfied. 

Turning to the second McLendon element, the Veteran's service records indicate that the Veteran was sleepwalking and fell down stairs in July and August 1981.  Although the major injuries in both incidents were to the Veteran's left knee, in July 1981, the treating physician also noted that the Veteran complained of "mild mid [and] low back pain."  Bruises were noted on the Veteran's back, but no other objective findings were established.  X-ray of the lumbar spine was negative.  The emergency room report from August indicates that the Veteran complained of low back pain, but nothing further was noted regarding his back.  Accordingly, because the evidence of record indicates that the Veteran suffered injuries to his back during service, the second McLendon element has been satisfied. 

Further, turning to the third McLendon element, a private physician in December 2000 noted that the Veteran's back pain dated to 1980 when he was injured falling down a series of stairs onto his back.  The physician also noted that the Veteran had two herniated discs in the lumbar spine which were diagnosed in 1997.  The Veteran was diagnosed with "chronic back pain secondary to his traumatic injury with herniated discs present."  Accordingly, the Board finds that there is evidence of record indicating that the Veteran's back disability may be associated with service, thereby satisfying the third McLendon element. 

Significantly, however, because there is insufficient medical evidence of record addressing whether the Veteran's current disability of herniated discs/degenerative disc disease is related to his in-service injuries (or whether the private physician merely suggested that the Veteran's chronic back pain, alone, was due to the injuries), a VA examination and medical opinion addressing the etiology of his back disability is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, to include the most recent disability determination for SSI benefits and the records upon which the determination was based.  All SSA records should be associated with the record.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify the hospital where he underwent lumbar spine surgery on January 7, 2013, as well as the contact information for Dr. Rask and Kaiser Physical Therapy, and that he provide authorization-via VA Form 21-4142-to obtain relevant records from each provider per 38 C.F.R. § 3.159(c)(1).  Also obtain private records from Kaiser Permanente, using the signed authorization form of record dated on November 8, 2012 (this authorization form is valid until November 8, 2013).  If any of the aforementioned records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the development outlined in items (1) and (2) is completed, schedule the Veteran for an examination(s) to determine the nature and etiology of his claimed back and neck disabilities.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should provide diagnoses of all back disabilities present since the July 2006 claim for service connection.  With respect to each back disability diagnosed, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that such disability is related to the Veteran's active military service, to include the July and August 1981 sleepwalking episodes in which the Veteran sustained injuries to his mid-and-low back?

The examiner should also provide diagnoses of all neck disabilities present.  With respect to each neck disability diagnosed, the examiner should provide an opinion on the following question:

Is it at least as likely as not (50 percent or greater) that such disability is related to the Veteran's active military service, to include falls sustained as part of his July and August 1981 sleepwalking episodes?

In answering this question, the examiner's attention is directed to service treatment records dated July 31, 1981 that show treatment for cervical tenderness, decreased strength in the right hand, occipital and frontal headaches, dizziness, and right eye photophobia following a fall that occurred during one of the Veteran's in-service sleepwalking episodes.

A complete rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






      (CONTINUED ON THE NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


